DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 09/27/2020.
Claims 1-20 are presented for examination.


Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 02/22/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Rejections - 35 USC §101
5.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.       Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-11 are directed process or method, which falls on the one of the statutory category.
Claim 12-17 are directed to apparatus or machine, which falls on the one of the statutory category. 
Claim 18-20 is directed to a computer program product comprising non-transitory computer-readable medium , which falls on the one of the statutory category that is manufacture. 
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 12 and 18 recites: 
generating the network calculus model from the algorithm parameters, wherein the network calculus model models worst-case performance for the network implementation; (under the broadest reasonable interpretation, could fall under a mental process or a person could determine the network calculus results using pen and paper. (see MPEP 2106.04(a)(2)(III)).
generating the network simulation model from the model parameters, wherein the network simulation model models probabilistic performance for the network implementation; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
executing the network calculus model to determine network calculus results; (under the broadest reasonable interpretation, could fall under a mental process or a person could determine the network calculus results using pen and paper. (see MPEP 2106.04(a)(2)(III)).
executing the network simulation model to determine network simulation results; (under the broadest reasonable interpretation, could fall under a mental process or a person could determine the network simulation results using pen and paper. (see MPEP 2106.04(a)(2)(III)).
determining a system policy difference between the network calculus results, the network simulation results, and the system policy; and updating the design data based on the system policy difference. (under the broadest reasonable interpretation, could fall under a mental process or a person could determine a system policy difference  and update the database of the design data using pen and paper. (see MPEP 2106.04(a)(2)(III)).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim contains the additional elements of generating, by use of a processor, algorithm parameters in a first standard format for a network calculus model from design data for a network implementation and generating model parameters in a second standard format for a network simulation model from the design data are a mere data gathering step of insignificant extra solution activity. (see MPEP 2106.05(g)) The claims also contains the additional elements of “processor (claim 1, 12 and 18),  memory (claim 12) “non-transitory computer readable storage medium (claim 18), either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception. (See MPEP 2106.05(f))  Thus, the claim 1,12 and 18 are directed to abstract idea.
As such Examiner does NOT view that the claims 	
	-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. the additional elements of generating, by use of a processor, algorithm parameters in a first standard format for a network calculus model from design data for a network implementation and generating model parameters in a second standard format for a network simulation model from the design data and is a mere data gathering step of insignificant extra solution activity and are well-known, routine, conventional computer functions (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) MPEP 2106.05(g)) The claims also contains the additional elements of “processor (claim 1, 12 and 18),  memory (claim 12) “non-transitory computer readable storage medium (claim 18), either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception. (See MPEP 2106.05(f))  Thus, claims 1, 12 and 18 are not patent eligible.

Claim 2, 13 and 19 further recites wherein the design data is iteratively updated until the system policy is satisfied and wherein satisfying the system policy verifies the design data. A person using pen and paper can, via mental thinking or reasoning determine if system policy satisfied or not and verifies the design data. Claim 2, 13 and 19 therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2, 13 and 19 are not patent eligible.

Claim 3, 14 and 20 further recites wherein the system policy comprises device and network constraints and wherein the device and network constraints comprise a real-time traffic guarantee and/or a non-real-time traffic guarantee. This additional elements limitations did not meaningfully limit the abstract idea because it is only redefining the system policy. Claim 3, 14 and 20 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 

Claim 4 and 15 further recites wherein the network simulation model generates simulation cases that are specific realizations of variant instances schema and the real-time traffic guarantee is valid for the variant instances schema. It is a mere data gathering step of insignificant extra solution activity see MPEP 2106.05(g)) Claims therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claims 4 and 15 are not patent eligible.

Claim 5 and 16 further recites wherein the variant instances schema is generated based on a heuristic guidance index of the design data and the simulation cases are further based on the heuristic guidance index. Under the broadest reasonable interpretation, could reasonable fall under a mathematical concept or otherwise a person of skilled in the art could reasonably person this step using a pen and paper. Claims therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claims 5 and 16 are not patent eligible.

Claim 6 and 17 further recites configuring a network operation model with the network implementation; 
operating the network operation model in run-time; measuring probabilistic metrics for the network operation model; updating the network simulation model based on the probabilistic metrics;  predicting probabilistic performance for the network implementation;  measuring worst-case metrics for the network operation model; updating the network calculus model based on the worst-case metrics; and predicting worst-case performance for the network implementation. This limitation can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. A person can perform the analysis based on the probabilistic performance and worst case metrics for the network and update the model using pen and paper.  Claims therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 6 is not patent eligible.

Claim 7 further recites updating the design data based on the probabilistic metrics and the worst-case metrics. This limitation can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. A person can perform the analysis based on the probabilistic performance and worst case metrics for the network, a person can update the model.  Claims therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 7 is not patent eligible.

Claim 8 further recites determining device and network constraints for the network implementation;
identifying matching design data for the device and network constraints;  presenting a heuristic guidance index of the matching design data; receiving a selection of matching design data; and 
generating the network implementation based on the selected design data. This limitation can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Claim therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible.

Claim 9 further recites wherein the network calculus model assists a network scheduler to synthesize network schedules. This limitation can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Claim therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 9 is not patent eligible.

Claim 10 further recites wherein the design data comprises template data, application configuration parameters data sheet parameters, network parameters, a flow specification, a flow path, a topology, and device and network constraints. This additional elements limitations did not meaningfully limit the abstract idea because it is only redefining the design data. Claim therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 10 is not patent eligible.

Claim 11 further recites wherein the template data comprises a run-time score for the design data, and the run-time score is used to select design data for a subsequent network implementation.  This additional elements limitations did not meaningfully limit the abstract idea because it is only redefining the template data. Claim therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 11 is not patent eligible.


Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



8.            Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al., (PUB NO: US  2020/0236038 A1) , hereinafter Liu.
Regarding claim 1
Liu teaches a method comprising: generating, by use of a processor, algorithm parameters in a first standard format for a network calculus model from design data for a network implementation; (see para 45- network topology considering reliability, bandwidth and flow delay and see para 112 and fig 01B-The electronic bandwidth checker 162 next performs a routability check (step 109) that includes bandwidth verification (step 110) and may optionally include delay and backlog bound verification (step 111), according to an embodiment of the invention. The combined “bandwidth routability verification” (Steps 109/110) tests whether all flows can be routed without overloading any data transmission link relative to specified bandwidth constraints. The inputs to Steps 109/110 are the set of network topology properties and the estimated flow demand and burstiness previously calculated by the electronic resource planner 164 in the traffic estimation step 107. See also  para 88 and fig 01A element 150 (network implementation)- The solid lines between the elements in the computer network 150 represent data transmission links. The dashed lines represent switch-control traffic, e.g., management instructions from a network manager to a given computerized node. The large solid line connecting the control planes 181, 183 represents control-to-control traffic, e.g., instructions between the two data transmission nodes 171, 173)

Examiner note: Reliability, bandwidth and flow delay are a set of algorithm parameters for a network calculus model from design data that corresponds to the network topology for a network implementation. 

generating the network calculus model from the algorithm parameters, (see para 61 and step 111 and fig 01B- An electronic flow delay checker computes a routability indicator χ in the Delay and Backlog Verification step 111 of FIG. 01B. The electronic flow delay checker calculates Delay and Backlog bounds according to a network calculus model. See para 96-To apply NC, estimation (bf, df) of the arrival curve of each flow f is required, where bf denotes the burstiness, and df is the sustainable arrival rate (throughput). See also para 103)
wherein the network calculus model models worst-case performance for the network implementation; (see para 96-Network Calculus (“NC”) may be applied for calculating the worst-case delay and buffer space requirements of flows in a network, according to an embodiment of the invention.)

generating model parameters in a second standard format for a network simulation model from the design data; (see para 108 The electronic resource planner 164 performs an initial configuration and input (Step 101) that comprises specifying a network topology and its networking properties for a large computerized system such as the computerized system 150 shown in FIG. 01A. The electronic resource planner 164 also inputs operator-specified constraints on the service to be deployed with respect to bandwidth, flow delay and reliability, according to an embodiment of the invention. see para 111-The electronic resource planner 164 next performs a traffic estimation (Step 107) that computes the demand and burstiness of each flow according to the input association plan given a network-operator specified traffic model for the computerized system 150 shown in FIG. 01A)

Examiner note: Inputs operator-specified constraints applied to the parameters bandwidth, flow delay and reliability corresponds to the model parameters since it used to generate the network traffic model. 

generating the network simulation model from the model parameters, (see para 108- The electronic resource planner 164 also inputs operator-specified constraints on the service to be deployed with respect to bandwidth, flow delay and reliability, according to an embodiment of the invention. see para 111-The electronic resource planner 164 next performs a traffic estimation (Step 107) that computes the demand and burstiness of each flow according to the input association plan given a network-operator specified traffic model for the computerized system 150 shown in FIG. 01A, according to an embodiment of the invention. See also 145-allowing the system operator to specify traffic models, topological properties and end-conditions arbitrarily for execution by the computerized system. See also para 103)

Examiner note: Examiner consider the network-operator specified traffic model for the computerized system is the network simulation model. 

wherein the network simulation model models probabilistic performance for the network implementation; (see para 62-65- Reliability is defined as the probability that an operational electronic aggregator is connected to at least one operational computerized processing entity, given data transmission node and link failure probabilities. Reliability guarantee corresponds to guaranteeing (deterministically or probabilistically) that a service request can be delivered to and handled by at least one computerized processing entity. An electronic reliability checker comprises tests and estimates the failure probabilities of the network. The electronic reliability checker calculates a reliability score R, which is input to the electronic resource planner. An electronic resource planner executes Mapping (step 103), Association (step 105), Traffic estimation (step 107) and the condition test (step 117), given reliability and bandwidth and delay requirements and configuration and network topology input. Also see para 111--The electronic resource planner 164 next performs a traffic estimation (Step 107) that computes the demand and burstiness of each flow according to the input association plan given a network-operator specified traffic model for the computerized system 150 shown in FIG. 01A, according to an embodiment of the invention.)

executing the network calculus model to determine network calculus results; (see para 61-the electronic flow delay checker calculates Delay and Backlog bounds according to a network calculus model. The electronic flow delay checker outputs the delay and backlog bounds and a routability indicator to the electronic resource planner. The checker can also output the corresponding flow routing plan along with the calculated bandwidth allocation per network link for routable solutions following the flow delay requirements.)

executing the network simulation model to determine network simulation results; (See para 111-The electronic resource planner 164 next performs a traffic estimation (Step 107) that computes the demand and burstiness of each flow according to the input association plan given a network-operator specified traffic model for the computerized system 150 shown in FIG. 01A, according to an embodiment of the invention.

determining a system policy difference between the network calculus results, the network simulation results, and the system policy; (see para 35-Embodiments of the invention entail a computerized method and system that automates operation of a large network of distributed computerized processing entities that exchange information with each other in line with defined policies on bandwidth constraints, flow delay bounds and/or service reliability. see also para 114- the condition step 117 executed in the electronic resource planner 164, the electronic resource planner 164 determines whether the estimated flows are routable by inspecting a routability indicator. If routable, the electronic resource planner 164 outputs a computer-implementable deployment strategy that meets all requirements. If the electronic resource planner 164 determines that the estimated flows are not routable by inspection of a routability indicator, and the end-conditions are met (i.e. number of maximum iterations), the electronic resource planner 164 will output a null-deployment strategy (a form of computer-implementable deployment strategy), meaning that no satisfactory solution was found.) and 

updating the design data based on the system policy difference. (see para 114-118-- the electronic resource planner 164 may flexibly specify the end-conditions. For example, the electronic resource planner may end the computerized method illustrated in FIG. 01B after a maximum number of iterations, or when all the routability and reliability requirements have been fulfilled. In case the identification of a feasible computer-implementable deployment strategy fails before the end-conditions are met, the electronic resource planner 164 has the following options: change or redefine the topological properties, or check the feasibility of the requirements on bandwidth, flow delay or reliability. Embodiments of the invention may also employ the second option for optimization purposes, since computerized tools may fix two requirements of the three and optimize the remaining one using binary search. For example, embodiments of the invention can fix the flow delay and reliability requirements, and search for the minimum bandwidth needed to satisfy the flow delay and reliability requirements.)


Regarding claim 2, 13 and 19
Liu further teaches wherein the design data is iteratively updated until the system policy is satisfied and wherein satisfying the system policy verifies the design data. (See para 115-118-For example, the electronic resource planner may end the computerized method illustrated in FIG. 01B after a maximum number of iterations, or when all the routability and reliability requirements have been fulfilled. In case the identification of a feasible computer-implementable deployment strategy fails before the end-conditions are met, the electronic resource planner 164 has the following options  change or redefine the topological properties, or check the feasibility of the requirements on bandwidth, flow delay or reliability. See para 112-The electronic bandwidth checker 162 next performs a routability check (step 109) that includes bandwidth verification (step 110) and may optionally include delay and backlog bound verification (step 111), according to an embodiment of the invention.)

Regarding claim 3, 14 and 20
Liu further teaches wherein the system policy comprises device and network constraints (see para 35-Embodiments of the invention entail a computerized method and system that automates operation of a large network of distributed computerized processing entities that exchange information with each other in line with defined policies on bandwidth constraints, flow delay bounds and/or service reliability.)
and wherein the device and network constraints comprise a real-time traffic guarantee and/or a non-real-time traffic guarantee. (see para 202- such a deployment may be viewed as an abstract overlay representing the intercommunication necessary to solve a big data problem in a distributed manner and with guaranteed network reliability and performance. Embodiments of the invention may thus be used to deploy entities for executing cloud computations while accounting for reliability, bandwidth and flow delay, such that the requirements in critical cloud computing applications (e.g., to support decision-making in real-time services) can be adequately met.)

Regarding claim 4 and 15
Liu further teaches wherein the network simulation model generates simulation cases that are specific realizations of variant instances schema and the real-time traffic guarantee is valid for the variant instances schema.(see para 148- First, the control instances should preferably be placed in a manner that satisfies the given constraints on reliability. This includes decisions on how many control instances to use, where to place them and how to define their control regions. Second, the computerized system must verify that the control traffic introduced by a placement solution can be scheduled on the underlying network without overloading any network link. Third, the computerized system as the electronic data transmission scheduling system in 160 must verify the control traffic flows can be routed in way that the required delay and backlog bounds are held.)



Regarding claim 5 and 16
Liu further teaches wherein the variant instances schema is generated based on a heuristic guidance index of the design data and the simulation cases are further based on the heuristic guidance index. (see para 145- Embodiments of the invention may be applied to problems of the same class independently of the specific properties of the underlying computerized network topology and networking conditions, allowing the system operator to specify traffic models, topological properties and end-conditions arbitrarily for execution by the computerized system. Furthermore, each step of the computerized workflow 100 shown in FIG. 01B enables a flexible implementation based on any suitable computerized method of choice (heuristic methods, machine learning, exhaustive search, etc.) and is hence adaptive to the computerized system at hand, in terms of computational capacity, platforms and software. See para 182-185-FIG. 01D Illustrates the optimization time with different implementations of the bandwidth verification when the FTCP heuristics (FS) is used for mapping and association, which are suitable with embodiments of the invention. The electronic flow delay checker 163 shown in FIG. 01A may engage a computerized Genetic Algorithm or a Column Generation Heuristic Algorithm to determine whether there is a routing solution that satisfies the delay and backlog constraints, according to an embodiment of the invention)

Regarding claim 6 and 17
Liu further teaches configuring a network operation model with the network implementation; (see para 141-Embodiments of the invention not only provide computerized systems that calculate the worst-case delay, but also provide computerized systems based on mathematical models and theories that effectively guarantee that the affected data flow transmissions in the computerized network will not exceed such calculated worst-case delay.
operating the network operation model in run-time;(see para 188- FIG. 01F illustrates the time total running time for calculating a deployment plan for combinations of algorithms implementing various embodiments of the invention.)
measuring probabilistic metrics for the network operation model; (see para 62-63-Reliability is defined as the probability that an operational electronic aggregator is connected to at least one operational computerized processing entity, given data transmission node and link failure probabilities. Reliability guarantee corresponds to guaranteeing (deterministically or probabilistically) that a service request can be delivered to and handled by at least one computerized processing entity. An electronic reliability checker comprises tests and estimates the failure probabilities of the network. The electronic reliability checker calculates a reliability score R, which is input to the electronic resource planner.)
updating the network simulation model based on the probabilistic metrics; (see para 80-An electronic automated rescheduling system 165, comprising an electronic network monitor 166 and an electronic change detector 167, can be used for initiating the calculation of an updated deployment plan upon changed network conditions of the computerized network 150 (e.g., changed traffic patterns or computerized node or link failures).
predicting probabilistic performance for the network implementation; (see para 89- the electronic resource planner 164 tests different mappings of processing entities based on reliability scores provided by the reliability checker 161, wherein the reliable data transmission reliability represents a probability that an electronic aggregator 191-196 connects to at least one processing entity 171-173 within a set of data transmission nodes (171, 173) or (193-196) given computerized data transmission node and data transmission link failure probabilities
measuring worst-case metrics for the network operation model;(see para 93- The electronic change detector 167 of the electronic automated rescheduling system 166 comprises a computerized system that detects changes in the monitored operational state and performance of the computerized network and network traffic. The electronic change detector can detect changes in end-to-end transmission delays, flow demands, reliability, link or node failures, and/or any other change which influences the reliability and or performance requirements of the deployed control plane)
updating the network calculus model based on the worst-case metrics; (see para 80- electronic automated rescheduling system 165, comprising an electronic network monitor 166 and an electronic change detector 167, can be used for initiating the calculation of an updated deployment plan upon changed network conditions of the computerized network 150 (e.g., changed traffic patterns or computerized node or link failures).and 
predicting worst-case performance for the network implementation. (see para 93-The electronic change detector can detect changes in end-to-end transmission delays, flow demands, reliability, link or node failures, and/or any other change which influences the reliability and or performance requirements of the deployed control plane.  para 96-Network Calculus (“NC”) may be applied for calculating the worst-case delay and buffer space requirements of flows in a network, according to an embodiment of the invention.)

Regarding claim 7
Liu further teaches updating the design data based on the probabilistic metrics and the worst-case metrics.(See para 36- Embodiments of the invention further relate to computerized systems and methods that direct and control the physical adjustments to data transmission paths in a large-scale network's composition of computerized data transmission nodes in order to limit data end-to-end transmission delay in the computerized network to within a calculated worst-case delay bound. See para 63- An electronic reliability checker comprises tests and estimates the failure probabilities of the network. The electronic reliability checker calculates a reliability score R, which is input to the electronic resource planner. See para 118-For example, embodiments of the invention can fix the flow delay and reliability requirements, and search for the minimum bandwidth needed to satisfy the flow delay and reliability requirements.)

Regarding claim 8
Liu further teaches determining device and network constraints for the network implementation; (see para 79-80- FIG. 01A illustrates an electronic data transmission scheduling system 160, according to an embodiment of the invention that operates with a computerized network 150 having a network topology, exemplified in the context of a distributed control plane. see para 192-FIG. 02 illustrates a computerized processing entity deployment strategy operating under certain constraints and a given network topology 200, according to an embodiment of the invention)
identifying matching design data for the device and network constraints; (see para 99-Solutions satisfying the constraints given topological conditions and reliability threshold β are found by R min=min(R(G, j, C), ∀j∈N)>β. See para 108- the electronic resource planner 164 also inputs operator-specified constraints on the service to be deployed with respect to bandwidth, flow delay and reliability, according to an embodiment of the invention. See also para 113-The electronic flow delay checker 163 performs a delay and backlog verification (step 111) that tests whether the estimated flows can be routed under given flow delay and buffer space requirements under the conditions defined by the deployment plan.)
presenting a heuristic guidance index of the matching design data; (see para 179-FIG. 01D Illustrates the optimization time with different implementations of the bandwidth verification when the FTCP heuristics (FS) is used for mapping and association, which are suitable with embodiments of the invention.
receiving a selection of matching design data; (see para 184-suitable computerized Column Generation Heuristic (CGH) Algorithm formulates the delay and backlog verification problem as an optimal flow scheduling problem and checks whether it is possible to schedule all the flows under bandwidth, delay and backlog constraints. the CGH algorithm uses certain heuristic to select a small subset of paths κ′⊆κ. )and 
generating the network implementation based on the selected design data. (see para 64-A computer-implementable deployment strategy refers to setting up a network of distributed virtual or physical computerized processing entities exchanging data. Such a computer-implementable deployment strategy is the result of a multi-step process, including planning where in the physical network the computerized processing entities should perform their predetermined operations, as well as the flow paths among computerized processing entities across a physical network.)

Regarding claim 9
Liu further teaches wherein the network calculus model assists a network scheduler to synthesize network schedules.(see para 220-221- A computerized system such as the electronic flow delay checker 163 can apply Network Calculus in computing the delay and backlog verification step (step 111 shown in FIG. 01B), as follows. Assume that each computerized node (and/or application specific hardware) uses a certain guaranteed performance service discipline to schedule flows that sharing a data transmission link. FIG. 01A illustrates an electronic data transmission scheduling system 160, according to an embodiment of the invention that operates with a computerized network 150 having a network topology.)

Regarding claim 4 and 15
Liu further teaches wherein the design data comprises template data, (see para 202-Such a deployment may be viewed as an abstract overlay representing the intercommunication necessary to solve a big data problem in a distributed manner and with guaranteed network reliability and performance. Embodiments of the invention may thus be used to deploy entities for executing cloud computations while accounting for reliability, bandwidth and flow delay)
application configuration parameters(see para 192- Suppose the total amount of data a flow sends during any time interval [t1, t2] is R(t2)-R(ti), where R(t) is the cumulative traffic function which define the traffic volume coming from the flow within the time interval [0, t])
 data sheet parameters, network parameters, a flow specification, a flow path, a topology, and device and network constraints. (see para 64-65- Such a computer-implementable deployment strategy is the result of a multi-step process, including planning where in the physical network the computerized processing entities should perform their predetermined operations, as well as the flow paths among computerized processing entities across a physical network. Computer-implementable deployment strategies may be implemented by physical computing devices in an automated fashion. An electronic resource planner executes Mapping (step 103), Association (step 105), Traffic estimation (step 107) and the condition test (step 117), given reliability and bandwidth and delay requirements and configuration and network topology input.  See also para 112- The combined “bandwidth routability verification” (Steps 109/110) tests whether all flows can be routed without overloading any data transmission link relative to specified bandwidth constraints. The inputs to Steps 109/110 are the set of network topology properties and the estimated flow demand and burstiness previously calculated by the electronic resource planner 164 in the traffic estimation step 107.)

Regarding claim 11
Liu further teaches wherein the template data comprises a run-time score for the design data, and the run-time score is used to select design data for a subsequent network implementation. (see para 93-The electronic network monitor 166 of the electronic automated rescheduling system 165 is a computerized system that monitors the operational state and performance of the computerized network and the network traffic. The electronic change detector 167 of the electronic automated rescheduling system 166 comprises a computerized system that detects changes in the monitored operational state and performance of the computerized network and network traffic. The electronic change detector can detect changes in end-to-end transmission delays, flow demands, reliability, link or node failures, and/or any other change which influences the reliability and or performance requirements of the deployed control plane. When the electronic change detector 167 detects a change, the electronic rescheduling system 165 signals the electronic data transmission scheduling system 160 to calculate a new control plane deployment strategy, according to an embodiment of the invention.)


Regarding claim 12 and 18
Liu teaches a method comprising: generating, by use of a processor, algorithm parameters in a first standard format for a network calculus model from design data for a network implementation; (see para 45- network topology considering reliability, bandwidth and flow delay and see para 112 and fig 01B-The electronic bandwidth checker 162 next performs a routability check (step 109) that includes bandwidth verification (step 110) and may optionally include delay and backlog bound verification (step 111), according to an embodiment of the invention. The combined “bandwidth routability verification” (Steps 109/110) tests whether all flows can be routed without overloading any data transmission link relative to specified bandwidth constraints. The inputs to Steps 109/110 are the set of network topology properties and the estimated flow demand and burstiness previously calculated by the electronic resource planner 164 in the traffic estimation step 107. See also  para 88 and fig 01A element 150 (network implementation)- The solid lines between the elements in the computer network 150 represent data transmission links. The dashed lines represent switch-control traffic, e.g., management instructions from a network manager to a given computerized node. The large solid line connecting the control planes 181, 183 represents control-to-control traffic, e.g., instructions between the two data transmission nodes 171, 173)

Examiner note: Reliability, bandwidth and flow delay are a set of algorithm parameters for a network calculus model from design data that corresponds to the network topology for a network implementation. 

generating the network calculus model from the algorithm parameters, (see para 61 and step 111 and fig 01B- An electronic flow delay checker computes a routability indicator χ in the Delay and Backlog Verification step 111 of FIG. 01B. The electronic flow delay checker calculates Delay and Backlog bounds according to a network calculus model. See para 96-To apply NC, estimation (bf, df) of the arrival curve of each flow f is required, where bf denotes the burstiness, and df is the sustainable arrival rate (throughput). See also para 103)
wherein the network calculus model models worst-case performance for the network implementation; (see para 96-Network Calculus (“NC”) may be applied for calculating the worst-case delay and buffer space requirements of flows in a network, according to an embodiment of the invention.)

generating model parameters in a second standard format for a network simulation model from the design data; (see para 108 The electronic resource planner 164 performs an initial configuration and input (Step 101) that comprises specifying a network topology and its networking properties for a large computerized system such as the computerized system 150 shown in FIG. 01A. The electronic resource planner 164 also inputs operator-specified constraints on the service to be deployed with respect to bandwidth, flow delay and reliability, according to an embodiment of the invention. see para 111-The electronic resource planner 164 next performs a traffic estimation (Step 107) that computes the demand and burstiness of each flow according to the input association plan given a network-operator specified traffic model for the computerized system 150 shown in FIG. 01A)

Examiner note: Inputs operator-specified constraints applied to the parameters bandwidth, flow delay and reliability corresponds to the model parameters since it used to generate the network traffic model. 

generating the network simulation model from the model parameters, (see para 108- The electronic resource planner 164 also inputs operator-specified constraints on the service to be deployed with respect to bandwidth, flow delay and reliability, according to an embodiment of the invention. see para 111-The electronic resource planner 164 next performs a traffic estimation (Step 107) that computes the demand and burstiness of each flow according to the input association plan given a network-operator specified traffic model for the computerized system 150 shown in FIG. 01A, according to an embodiment of the invention. See also 145-allowing the system operator to specify traffic models, topological properties and end-conditions arbitrarily for execution by the computerized system. See also para 103)

Examiner note: Examiner consider the network-operator specified traffic model for the computerized system is the network simulation model. 

wherein the network simulation model models probabilistic performance for the network implementation; (see para 62-65- Reliability is defined as the probability that an operational electronic aggregator is connected to at least one operational computerized processing entity, given data transmission node and link failure probabilities. Reliability guarantee corresponds to guaranteeing (deterministically or probabilistically) that a service request can be delivered to and handled by at least one computerized processing entity. An electronic reliability checker comprises tests and estimates the failure probabilities of the network. The electronic reliability checker calculates a reliability score R, which is input to the electronic resource planner. An electronic resource planner executes Mapping (step 103), Association (step 105), Traffic estimation (step 107) and the condition test (step 117), given reliability and bandwidth and delay requirements and configuration and network topology input. Also see para 111--The electronic resource planner 164 next performs a traffic estimation (Step 107) that computes the demand and burstiness of each flow according to the input association plan given a network-operator specified traffic model for the computerized system 150 shown in FIG. 01A, according to an embodiment of the invention.)

executing the network calculus model to determine network calculus results; (see para 61-the electronic flow delay checker calculates Delay and Backlog bounds according to a network calculus model. The electronic flow delay checker outputs the delay and backlog bounds and a routability indicator to the electronic resource planner. The checker can also output the corresponding flow routing plan along with the calculated bandwidth allocation per network link for routable solutions following the flow delay requirements.)

executing the network simulation model to determine network simulation results; (See para 111-The electronic resource planner 164 next performs a traffic estimation (Step 107) that computes the demand and burstiness of each flow according to the input association plan given a network-operator specified traffic model for the computerized system 150 shown in FIG. 01A, according to an embodiment of the invention.

determining a system policy difference between the network calculus results, the network simulation results, and the system policy; (see para 35-Embodiments of the invention entail a computerized method and system that automates operation of a large network of distributed computerized processing entities that exchange information with each other in line with defined policies on bandwidth constraints, flow delay bounds and/or service reliability. see also para 114- the condition step 117 executed in the electronic resource planner 164, the electronic resource planner 164 determines whether the estimated flows are routable by inspecting a routability indicator. If routable, the electronic resource planner 164 outputs a computer-implementable deployment strategy that meets all requirements. If the electronic resource planner 164 determines that the estimated flows are not routable by inspection of a routability indicator, and the end-conditions are met (i.e. number of maximum iterations), the electronic resource planner 164 will output a null-deployment strategy (a form of computer-implementable deployment strategy), meaning that no satisfactory solution was found.) and 

updating the design data based on the system policy difference. (see para 114-118-- the electronic resource planner 164 may flexibly specify the end-conditions. For example, the electronic resource planner may end the computerized method illustrated in FIG. 01B after a maximum number of iterations, or when all the routability and reliability requirements have been fulfilled. In case the identification of a feasible computer-implementable deployment strategy fails before the end-conditions are met, the electronic resource planner 164 has the following options: change or redefine the topological properties, or check the feasibility of the requirements on bandwidth, flow delay or reliability. Embodiments of the invention may also employ the second option for optimization purposes, since computerized tools may fix two requirements of the three and optimize the remaining one using binary search. For example, embodiments of the invention can fix the flow delay and reliability requirements, and search for the minimum bandwidth needed to satisfy the flow delay and reliability requirements.)

Conclusion

9.           Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0332155 A1 Mermoud et al.
Discussing the a network device receives metrics regarding a path in the network. A predictive model is generated using the received metrics and is operable to predict available bandwidth along the path for a particular type of traffic. A determination is made as to whether a confidence score for the predictive model is below a confidence threshold associated with the particular type of traffic. The device obtains additional data regarding the path based on a determination that the confidence score is below the confidence threshold. The predictive model is updated using the additional data regarding the path.
US 2019/0104027  A1 Evans.
ii.            Discussing an apparatus, having: one or more logic elements, including at least a processor and a memory, providing a network simulation engine to: periodically perform a network traffic simulation; cache at least one network traffic simulation in a traffic state cache; receive a quest for additional network demand; and compute a network delta based at least in part on a difference between the request for additional network demand and the traffic state cache.

10.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PURSOTTAM GIRI/Examiner, Art Unit 2147       

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147